Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10429240 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' terminal disclaimer filed on 02/18/2022 has been reviewed and accepted and overcame previous Double Patenting rejection):
Ozdemir D et al.: "Multi-instrument calibration with genetic regresson in UV-Visible Spectroscopy" Applied Spectroscopy, the Society For Applied Spectroscopy, Baltimore, US, Vol. 53, no. 2, 1 February 1999 (1999-02-01), pages 210-217, XP000822230, ISSN: 0003-7028, DOI: 10.1366/0003702991946343 discloses a calibration transfer technique which combines the Successive Projection Algorithm (SPA) for robust variable selection with the subsampling and model aggregation technique known as subagging. Ozdemir discloses building Multiple Linear Regression (MLR) models that are robust with respect to differences in the instrumental response of two sepctrometers (primary and secondary). For this purpose, a small set of transfer samples with spectra acquired at the secondary instrument is employted to guide the variable selection 
Ridder et al. (USPAP. 20150160121) discloses Methods of producing a plurality of spectroscopic measurement devices, comprising producing a calibration model that includes the expected range of measurement variation across the plurality of devices; producing the devices; installing the calibration model on each device. Most standard methods focus on ways to reduce the number of replicate samples that are required to be taken on a given instrument or class of instruments. The present methods can reduce that number to zero by anticipating the expected range of instrument variation in manufacturing in the field. This can be important when measuring live biological samples as it is impractical to maintain standard humans, cells, etc. This is in contrast to measurements on dry agricultural products where a standard, sealed dry sample can be maintained for months/years when required (Abstract; Pars. 33-49).
Regarding claim 21, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "creating, by the device, a target calibration set based on the transfer set; generating, by the device, a transferred calibration model based on the target calibration set; and providing, by the device, the transferred calibration model to a target instrument" in combination with other limitations in the claims as defined by Applicants. 
Claims 22-27 depend from claim 21 and therefore are allowable.
Regarding claim 28, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "create a target calibration set based on the transfer set; generate a transferred calibration model based on the target calibration set; and 
Claims 29-34 depend from claim 28 and therefore are allowable.
Regarding claim 35, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "create a target calibration set based on the transfer set; generate a transferred calibration model based on the target calibration set; and provide the transferred calibration model" in combination with other limitations in the claims as defined by Applicants. 
Claims 36-40 depend from allowed claim 35 and therefore are allowable.
Conclusion

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        February 25, 2022